Dohoney, J.
This case is before us on defendant’s “Answer to Decision and Order of June 3-9,1989.”
A briefbackground of this case reveals that the matter was tried in the Northampton Division and a decision was rendered on December 19,1988. The defendant claimed an appeal and filed a Draft Report. This Draft Report was disallowed by the Trial Justice. The defendant filed a Petition to Establish the Draft Report We denied the Petition to Establish on June 3,1989, but we did indicate that the defendant could file a Draft Report in accordance with the instructions given by the Trial Justice in his Disallowance. Apparently, on June 14,1989, the defendant filed a document in the Northampton Division seeking permission to establish a Draft Report in a different form. No action was taken by the Trial Justice.
We are not in a position to grant any further relief to the defendant. To the extent that his filing with us is a request for reconsideration, it is denied. To the extent it is a petition to establish a different draft report, it is denied.